VILLANTI, Judge.
Raymond Lee Mabrey appeals from an order of the circuit court dismissing his petition for writ of habeas corpus. The Florida Parole Commission has waived briefing and concedes that Mabrey, who resides -within the territorial jurisdiction of the Sixth Judicial Circuit, properly sought his immediate release by filing a petition for writ of habeas corpus in that court. See Donovan v. Fla. Parole Comm’n, 72 So.3d 339, 340 (Fla. 2d DCA 2011). Furthermore, the petition demonstrates on its face that Mabrey exhausted his administrative remedies once the Commission took final action on the revocation of his conditional release. The circuit court, acting in its appellate capacity, should have reviewed the Commission’s order. See Sheley v. Fla. Parole Comm’n, 703 So.2d 1202, 1206 (Fla. 1st DCA 1997) (en banc), aff'd, 720 So.2d 216 (Fla.1998).
Accordingly, we reverse the order dismissing Mabrey’s petition for writ of habe-as corpus and remand for the circuit court to consider the petition on its merits.
CASANUEVA and DAVIS, JJ., Concur.